 In theMatter of BROWN&SHARPE MFG. CO.andLOCAL119, INTER-NATIONAL FEDERATION OF TECHNICAL ENGINEERS,ARCHITECTS &DRAFTSMEN'SUNION, A. F. OF L.Case No. 1-R-2798.-Decided June 6, 1946Messrs. Eugene J. PhillipsandJohn J. Hall,of Providence,R. I., forthe Company.Lyons & Black,byMr. LawrenceBlack,of Boston,Mass.,for theUnion.Mr C. G. Kessler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by Local 119,InternationalFederation of Technical Engineers, Architects & Draftsmen's Union,A. F. L., herein called the Union, alleging thata question affectingcommerce had arisen concerning the representationof employees ofBrown & Sharpe Mfg. Co., Providence, Rhode Island,herein called theCompany, the National Labor Relations Board providedfor an appro-priate hearing upon due notice before Robert E. Greene,Trial Examiner.The hearing was held at Providence, Rhode Island, on February 8, 1946.The Company and the Union appeared and participated. All partieswere afforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing onthe issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes thefollowing :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown & Sharpe Mfg. Co., a Rhode Island corporation,is engaged atProvidence, Rhode Island, in the manufacture, sale and distribution of68 N. L. R. B., No. 69.487 488DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine tools, attachments, cutters, sewing machines, iron castings andothermiscellaneous articles.The Company purchases, annually, rawmaterials consisting of steel, iron and various other metals, tools andequipment valued in excess of $10,000,000, of which in excess of 50percent represents shipments from points outside the State of RhodeIsland.During a similar period, the Company manufactured finishedproducts valued in excess of $20,000,000, of which more than 50 percentrepresents shipments to points outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal 119, International Federation of Technical Engineers, Archi-tects& Draftsmen's Union is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees until theUnion has been certified by the Boardin anappropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commercehas arisenconcerningthe representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV THE APPROPRIATE UNITSThe Union petitioned for a unit consisting of all mechanical and plantengineers, estimators, planners, time-study men, pre-price clerks, drafts-men, draftsmen's aides and apprentices, but excluding all supervisoryemployees.2 The Company concedes that a unit consisting of draftsmen,draftsmen's aides and apprentices would be appropriate and that thepre-price clerks could be included in some unit, other than the draftsmen'sunit, but it contends that the plant and mechanical engineers, estimators,'The Field Examiner reported that the Union submitted 109 cards,that 82 of these cardsbore the names of employees listed on the Company's pay roll, and that the pay roll listed189 employees in the unit sought by the Union.9During the course of the hearing,theUnion moved to amend the petition by excludingdemonstrators and demonstrator helpers from the proposed unit.The Trial Examiner grantedthe motion. BROWN&SHARPE MFG. CO489plannersand time-studymen areallconfidential employees, and tooclosely allied to management to beincluded in any unit.During thecourse of the hearing, the Company took thealternativeposition that ifthe Board found that any of these latter employees were eligible to berepresented by any labor organization, then each category should bevoted separately for the purpose of determining whether or not a majorityof that group desires to be represented by the Union.The Company contends that the work performed by the mechanicaland plant engineers, estimators and plannersalliesthose employees withmanagement, and that the work of the time-study men is a directfunction of management. It further asserts that the employees in questionhave access to confidential information and therefore should not beincluded in anyunit.In this connection, the Company admits that theseemployees have no supervisory authority and that the confidential infor-mation accessible to them does not pertain to labor relations. In therecentFordcase3 the Board defined managerial employeesas executiveemployees who are in a position to formulate, determine and effectuatemanagement policies. It also redefined the term "confidential" to embraceonly those employees who assist and act in a confidential capacity topersons who exercise "managerial" functions in the field of labor rela-tions.We find that the engineers, estimators, planners, and time-studymen areneither managerial nor confidential employees within the mean-ing of these definitions.The unit proposed by the Unionis a residualgroup including nearlyall the Company's employees who are not representedin existingbargain-ing units.' The record indicates that the draftsmen, draftsmen's aidesand apprentices, planners and estimators, and mechanicalengineers allwork with mechanical drawings. The mechanical engineer either conceivesan idea for a new product or develops an idea of a designer. He makeslay-outs of his ideas and submits them to the drafting room where detaileddrawings are made. The estimators and planners, who are both under theworks manager, use these drawings in estimating costs and prices of newproducts.They do practically the same work; the estimatorsestimatecosts and prices for special work and new design products, whereas theplanners estimate costs and prices on stock products. The mechanicalengineers are all transferees from the drafting departmentand Usuallyhave some shopexperience.The record reveals that these employees are8Matter of Ford Motor Company (Chicago Branch),66N. L. R. B. 1317, issued March28, 1946.The Company, at the presenttime, bargains with the International Association of Machin.ists,representingproductionand maintenanceemployees, powerhouse employeesand stockcle,-ks, the InternationalMolders and Foundry Workers of North America,representing allnon-supervisory employees of the foundry; the Patternmakers' League of North America,representing all pattern-makers, and the OfficeEmployeesInternationalUnion, representingall office andclerical employees throughout the entire plant. 490DECISIONSOF NATIONAL LABOR RELATIONS BOARD.iiengaged in technical work preliminary to production, and there issome interchange of employees and there are many transfers in thisgroup, and that they all work in close proximity with each other. More-over, it appears that the work of these employees is closely integrated,the work of each group complementing the work of the other. Accord-ingly, we find that there is sufficient community of interest and similarityof background existing among the above-listed technical employees towarrant their inclusion in one unit.There remains for consideration the plant engineers, pre-price clerksand the time-study men.Plant-engineers:These7employees plan and design new companybuildings,modify existing buildings, and plan installation of new equip-ment. They are engaged in neither production work nor in work prelimi-nary to production. Their functions and interests differ from those ofthe technical employees.We shall, accordingly, exclude them from thetechnical unit.Pre-Price clerks:These 16 employees are primarily engaged in clericalwork. The pre-price clerks, who are in the same department with thetime-study men and under the same supervisor, set the incentive pricesused by production workers by application of the schedules which havebeen prepared by the time-study men. From the record it appears thattheir interests lie with either the production employees or with the clericalemployees and not with the technical employees. Therefore, we shallexclude them from the technical unit.Time-study men:These 23 employees, through a series of time studies,develop schedules which are used to determine the time allowed to pro-duction employees for any operation coming within the scope of suchschedule.These schedules must be approved by both the productionforeman and by the supervisor of the incentive department before therates setby these, time-study men become effective. The time-study menare directly under the machine shop administration. It appears from therecord that the work of these employees is more directly related to theproduction process than is the work of the technical group. In view ofthese facts, we are of the opinion that the time-study men are a distinctand functionally homogeneous group who comprise an appropriate sepa-rate unit.5We find, in accordance with our foregoing determinations, that thefollowingseparateunits, excluding all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, are appro-priatefor thepurposesof collective bargaining within the meaning ofSection 9 (b) of the Act.Matter of The Yale&Towne ManufacturingCompany,60 N. L. R. B 626, on which theCompany relies, was overruled in theFordcase,supra. BROWN & SHARPE MFG. CO.491(1)All draftsmen, draftsmen's aides and apprentices, estimators,planners,and mechanicalengineers.(2)All time-study men.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of 'and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collectivebargainingwith Brown & Sharpe Mfg.Co.,Providence, Rhode Island, separate elections by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the First Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among employees inthe units found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they wereillor on vacationor temporarilylaid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetheror not they desire to be represented by Local 119, International Federa-tion of Technical Engineers, Architects & Draftsmen's Union, A. F. L.,for the purposes of collective bargainingMR. GERARDD. REILLY,dissenting in part :I disagree with that portion of the Decision and Direction of Electionswhich proposes that the time-study men be votedeither in a separateunitor as part of thegeneral office unit. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDUntil the recentFordcase,6I had assumed the doctrine to be wellestablished that time-study men were management representatives. It hadbeen the practice of the Board to exclude this occupational group fromclerical and technical units, as well as to dismiss petitions when somelabor organization wished to represent them as a separate bargaining unit.All the considerations which have been urged on this Board for notusing the processes of the Act to compel employers to deal with unionsrepresenting their rank and file employees as representatives of theirsupervisors, as well, apply with even greater force to time-study men. Ifitbe true that in modern mass production industry, foremen have been"shorn" of some of their prerogatives,7 this certainly cannot be said oftime-study men who play an essential role for management in the mainte-nance and improvement of efficiency in highly mechanized manufactories.This fact is so well known in labor circles that a conventional issue atthe bargaining table is the number of time-studies which can be madewith respect to any particular machine operator and the procedure to befollowed in the study. Many collective agreements contain a provisionthat when a time-study is conducted, the operator who is the object ofthe study may have a representative of hisunionpresent as an observer.Moreover, the application of thetime-study to the production employeesis frequently a grievance which the union can raise through the channelsof the collective agreement. It is therefore abundantly clear that unionsregard the time-study man as a management representative.In this particular case, the petitioning labor organization is affiliatedwith organizations which already represent production and maintenanceemployees of the Company with respect to wages, hours, and other termsand conditions of employment. The effect of this decision is to subjectto the discipline of the same parent organization both the employee whorepresents management in the conduct of the time-study as well as therepresentative of the employees. Yet we are making a far-reachingdecision on a record in which theissuewas not argued and scarcelydeveloped since the Company's brief reveals that in its position it reliedupon the well-settled principle ofYale and Towne8andStarWatch CaseCompany .9It seems to me that a decision of this character should notbe made without an opportunity for rehearing and oral argument beforethe entire Board.dMatter of Ford Motor Company(ChicagoBranch),66 N. L. R B 1317, issued March 28,1946, overrulingThe Yale & Towne Manufacturing Company,60 N. L. R B 626'See majority opinion inMatter of Packard Motor Car Company,611N. L. R. B 4eMatter of The Yale & Towne Manufacturing Company,60 N. L. R. B. 626.Matterof StarWatchCaseCompany,61N. L.R. B. 1389.